Exhibit 10.1

 

AMENDMENT

 

THIS AMENDMENT is made as of the 25th day of October, 2016, to the Employment
Agreement (the “Agreement”) by and between United Therapeutics Corporation (the
“Company”) and James Edgemond (“Employee”) dated March 13, 2015.

 

WHEREAS, paragraph 6 of the Agreement provides that Employee is entitled to
accrue 19 days of annual paid time off during his first year of employment and
to additional accrued paid time off after each year of service in accordance
with the Employee Handbook.

 

WHEREAS, Company policy allowed for accrued vacation to be carried over from
year to year.

 

WHEREAS, the Company has determined to implement a discretionary time off
program for certain employees under which they do not receive an annual accrual
of paid vacation time but rather such employees may take paid vacation time at
such times and in such increments as are agreed upon between the employee and
his/her manager.

 

WHEREAS, on October 31, 2016, the Company will pay Employee for all of his
heretofore accrued but unused vacation.

 

WHEREAS, the parties hereby amend the Agreement as follows:

 

1.              Elimination of Vacation Accrual.  The parties agree that
Paragraph 6 of the Agreement shall be revised to provide that Employee shall
participate the discretionary time off program or in whatever time off program
or benefit as the Company may decide to offer to employees in Employee’s
position.  Employee shall continue to receive paid Company holidays pursuant to
Company policy.

 

2.              Effect. No other provisions of the Agreement shall be affected
by this Amendment.

 

In witness whereof, the parties have executed this Amendment effective as of the
date first written above.

 

JAMES EDGEMOND

 

UNITED THERAPEUTICS CORPORATION

 

 

 

/s/ James Edgemond

 

/s/ Alyssa Friedrich

 

 

Name: Alyssa Friedrich

 

 

Title: SVP, Human Resources and

 

 

Corporate Devel.

 

--------------------------------------------------------------------------------